DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.     Claims 1-2, 4-7 and 13-24 are allowed. 
2.    The following is an examiner’s statement of reasons for allowance: The applicant’s amendments along with a remark filed on 01/13/2022 have been reviewed by the examiner in view of the prior arts of a record and it is agreed that the prior arts of the record fail to disclose “setting authority capable of performing the target application, wherein the authority includes restriction on at least one of a frequency, a period, and a region in which the target application is capable of being executed; including first information associated with selected target application and second information associated with the authority in an emoji; transmitting the emoji including the first information and the second information to the external electronic device, such that the external electronic device is instructed to execute the target application corresponding to the first information included in the emoji when the emoji is selected; displaying the transmitted emoji in a first form on a user interface, UI, of an application that is stored in the electronic device and configured to transmit or receive a message; when receiving information about a state where an execution of the target application is completed from the external electronic device, changing the emoji displayed in the first form to a second form; and when the frequency is set as the authority, displaying a remaining usable counts for the target application while the transmitted emoji is displayed, wherein the target application is different from an application that . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K. LAEKEMARIAM whose telephone number is (571)270-5149.  The examiner can normally be reached on 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571) 272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.